DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-29 are pending.


Allowable Subject Matter
Claims 1, 4-9 and 11-29 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9 and 11-29 are allowable over the prior art of record. The closest prior art of record Allen (Publication Number 20150039596), teaches accessing a set of queries of an online social network received from one or more users of the online social network, retrieving for each query a number of objects that match at least a portion of the query from one or more data stores associated with the online social network, where 
Dependent claims 4-9 and 11-29 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 2, the parent claim already contains the language “wherein the page is a first page, wherein the first action includes serving, via the server, over the wide area network, a second page to the browser, wherein the second page depicts the value” and therefore the parent claim is not further limited.
As per claim 3, the parent claim already contains the claim language of “wherein the first action includes updating, via the server, over the wide area network, the page such that the page depicts the value” and therefore the parent claim is not further limited.
As per claim 10, the parent claim already contains the claim language “wherein the server runs a plurality of threads corresponding to the social networking service profile identifiers, wherein the querying is via the threads” and therefore the parent claim is not further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments
Applicant's arguments with respect to claims 2-3 and 10, filed 3/7/2022, have been fully considered but they are not persuasive. 
It is noted that the applicant did not respond to the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, rejections mailed 12/7/2021. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198